  Case 20-16662        Doc 16      Filed 09/08/20 Entered 09/08/20 13:01:44          Desc Main
                                     Document     Page 1 of 5



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                        )
                                              )        Chapter 13
         Nikki Parham,                        )        Case No. 20-16662
                                              )        Hon. Deborah L. Thorne
                         Debtor.              )

                                     NOTICE OF MOTION

To:      Marilyn O. Marshall, 224 S. Michigan Ave., Ste. 800, Chicago, IL 60604, via electronic
         notice through the CM/ECF system; and

         See Creditors on the attached Service List.

PLEASE TAKE NOTICE that on September 16, 2020, at 1:30 p.m. I shall appear before the
Honorable Deborah L. Thorne, or any judge sitting in her place and stead, and present the
Motion to Extend the Automatic Stay, a copy of which is attached.

This motion will be presented and heard telephonically. No personal appearance in court is
necessary or permitted. To appear and be heard telephonically on the motion, you must set up
and use an account with Court Solutions, LLC. You can set up an account at
www.CourtSolutions.com or by calling Court Solutions at (917) 746-7476. If you object to this
motion and want it called on the presentment date above, you must file a Notice of Objection no
later than two (2) business days before that date. If a Notice of Objection is timely filed, the
motion will be called on the presentment date. If no Notice of Objection is timely filed, the court
may grant the motion in advance without a hearing.

                                   CERTIFICATE OF SERVICE

The undersigned attorney certifies that a copy of the attached notice and motion was served to
the attached parties at the addresses listed via First-Class Mail with postage prepaid, at the
mailbox located at 2185 W. North Ave., Chicago, IL 60647, or via the methods listed above on
September 8, 2020.

/s/ Mehul D. Desai
Attorney for Debtor
Swanson & Desai, LLC
2314 W. North Ave., Unit C-1W
Chicago, IL 60647
(312) 850-3328
                    Case 20-16662       Doc 16     Filed 09/08/20            Entered 09/08/20 13:01:44     Desc Main
Label Matrix for local noticing                  U.S. Document
                                                      Bankruptcy Court Page 2 of 5              AT & T Mobility
0752-1                                           Eastern Division                               c/o AT&T Services, Inc.
Case 20-16662                                    219 S Dearborn                                 One AT&T Way, Room 3A104
Northern District of Illinois                    7th Floor                                      Bedminster, NJ 07921-2693
Eastern Division                                 Chicago, IL 60604-1702
Fri Sep 4 09:37:18 CDT 2020
Arnold Scott Harris P.C.                         Bank of America                                (p)BANK OF AMERICA
111 W Jackson Suite 600                          4909 Savarese Circle                           PO BOX 982238
Chicago, IL 60604-3517                           Fl1-908-01-50                                  EL PASO TX 79998-2238
                                                 Tampa, FL 33634-2413


Capital One                                      Capital One                                    Capital One Auto Finance
Attn: Bankruptcy                                 Po Box 30281                                   4515 N Santa Fe Ave Dept Aps
Po Box 30285                                     Salt Lake City, UT 84130-0281                  Oklahoma City, OK 73118-7901
Salt Lake City, UT 84130-0285


City of Chicago                                  City of Chicago                                ComEd
121 N Lasalle St                                 Corp Counsel Mark A. Flessner                  Bankruptcy Department
Room 107A                                        121 N LaSalle St Ste 600                       1919 Swift Drive
Chicago, IL 60602-1232                           Chicago, IL 60602-1244                         Oak Brook Terrace, IL 60523-1502


Devry University                                 Fed Loan Serv                                  IC System, Inc.
1200 E Diehl Rd                                  Pob 60610                                      Attn: Bankruptcy
Chicago, IL 60653                                Harrisburg, PA 17106-0610                      Po Box 64378
                                                                                                St. Paul, MN 55164-0378


IC System, Inc.                                  Jeffro Furniture                               LVNV Funding
Po Box 64378                                     C/O Dimand Law Offices PC                      PO Box 10587
Saint Paul, MN 55164-0378                        125 E Lake St Suite 206                        Henry, VA 24102-6000
                                                 Bloomingdale, IL 60108-1117


Lakeview Loan Servicing LLC                      Lori Lightfoot                                 (p)M&T BANK
PO Box 840                                       or Current Mayor - City of Chicago             LEGAL DOCUMENT PROCESSING
Buffalo, NY 14240-0840                           121 N. LaSalle Street, 4th Floor               626 COMMERCE DRIVE
                                                 Chicago, IL 60602-1202                         AMHERST NY 14228-2307


Northwestern Medicine                            Peoples Gas Light & Coke Company               U.S. Department of Housing and Uban
C/O Ronald J Hennings PC                         200 E Randolph St                              451 7th Street S.W.
PO BOX 4106                                      Chicago, IL 60601-6433                         Washington, DC 20410-0001
Saint Charles, IL 60174-9080


Joseph F Lentner                                 Marilyn O Marshall                             Nikki Parham
Swanson and Desai LLC                            224 South Michigan Ste 800                     7523 S Ridgeland Ave
2314 W North Ave                                 Chicago, IL 60604-2503                         Chicago, IL 60649-3906
Unit C-1W
Chicago, IL 60647-6267

Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604-2027
                    Case 20-16662          Doc 16       Filed 09/08/20 Entered 09/08/20 13:01:44                      Desc Main
                                                          Document     Page 3 of 5
                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bank of America                                       M & T Bank                                           (d)M & T Bank
Po Box 982238                                         Attn: Bankruptcy                                     PO Box 1288
El Paso, TX 79998                                     Po Box 844                                           Buffalo, NY 14240
                                                      Buffalo, NY 14240


(d)M & T Bank                                         End of Label Matrix
Po Box 900                                            Mailable recipients    27
Millsboro, DE 19966                                   Bypassed recipients     0
                                                      Total                  27
     Case 20-16662     Doc 16      Filed 09/08/20 Entered 09/08/20 13:01:44         Desc Main
                                     Document     Page 4 of 5




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                        )
                                              )       Chapter 13
         Nikki Parham,                        )       Case No. 20-16662
                                              )       Hon. Deborah L. Thorne
                         Debtor.              )


                      MOTION TO EXTEND THE AUTOMATIC STAY

       NOW COMES Nikki Parham, Debtor, by and through her attorneys, Swanson & Desai,
LLC and move this Honorable Court to enter an Order extending the automatic stay and in
support thereof states as follows:

1.       That this Court has jurisdiction over this proceeding pursuant to 28 U.S.C. § 1334. Venue
         is proper pursuant to 28 U.S.C. § 1409(a). This is a core proceeding pursuant to 28
         U.S.C. § 157.

2.       Debtor filed a petition for relief pursuant to Chapter 13 Title 11 U.S.C. on September 3,
         2020.

3.       Debtor was in a previous Chapter 13 case (19-15136) filed on May 27, 2019, that was
         dismissed on January 13, 2020.

4.       Debtor’s prior case was dismissed for failure to make plan payments. See attached
         Exhibit A for affidavit.

5.       During the prior case, Debtor lost her employment in September of 2019.

6.       Due to the loss of income, Debtor was unable to maintain regular Chapter 13 plan
         payments.

7.       Debtor’s circumstances have since changed.

8.       Debtor has found new employment with Creative Circle LLC.

9.       In the current case, Debtor is pursuing a loan modification to reduce her outstanding
         liabilities to be paid through her Chapter 13 plan.

10.      Debtor has stable income and believes she can make regular Chapter 13 plan payments in
         the current case.
  Case 20-16662      Doc 16     Filed 09/08/20 Entered 09/08/20 13:01:44          Desc Main
                                  Document     Page 5 of 5



11.   Debtor’s Schedules I and J from her previous case (19-15136) and Schedules I and J from
      her current case (20-16662) are attached as Exhibit B and Exhibit C.

12.   Debtor has filed this case in good faith and is in a position to proceed.

       WHEREFORE, Nikki Parham, Debtor, prays this Honorable Court enters an Order
extending the automatic stay and for any further relief this Court deems fair and just.


                                                            Respectfully Submitted,

                                                            /s/ Mehul D. Desai
                                                            Attorney for Debtor
                                                            Swanson & Desai, LLC
                                                            2314 W. North Ave., Unit C-1W
                                                            Chicago, IL 60647
                                                            (312) 666-7882
